DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Response to Amendment
	Applicant’s Remarks and Amendments filed 02/02/2021 are acknowledged and have been considered. 
	Applicant’s Amendments to claim 1 are acknowledged. New claims 21-27 are acknowledged. 

Status of Claims
Claims 1-13 were previously pending; claims 14-20 were previously canceled. 
Of claims 1-13, claim 1 is amended. Claims 21-27 are newly added.  
Claims 1-13 and 21-27 are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step concerns how the predicted surface of the internal organ is used to control the scanner. 
As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate how the scanner is controlled based on the predicted surface of the internal organ. Even in light of the Specification and the additional claims, it is unclear how exactly the result of the internal organ surface prediction affects the control of the scanner. For example, the scanner could be controlled to emit a greater or lesser amount of radiation based on the predicted surface. Conversely, as recited in claim 13, the scanner could be controlled to select a scan range of the CT scanner. However, it is further unclear how the scan range is decided based on the predicted surface (scan range must include the entire surface, scan range must include a particular surface, scan range must include the majority of the surface, etc.). Additionally, regarding claim 12, it is not clear how the predicted surface of the internal organ affects the placements of the plurality of MR coils. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabczynski et al. (US 2016/0236009 A1, hereinafter "Sabczynski").
	Regarding claim 1, Sabczynski discloses: 
A method ("method for estimating organ coordinates" Sabczynski: [0004]) for controlling a scanner ("controlling a radiation source" Sabczynski: [0134]), comprising
sensing an outer surface of a body of a subject ("obtaining s104 surface coordinates indicative of a position and shape ... of at least part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0110]-[0112]), the sensing providing body surface data comprising a skin surface of the subject ("By 'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]);
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict a surface of an internal organ of the subject based on the body surface data ("surface of the organ, such as the lung, is estimated based on the surface coordinates, such as the measurements of the surface scanner" Sabczynski: [0144]), the surface predicted as a mesh or volume mask ("model comprises a patient-specific mesh of chest, the organ, and abdomen" Sabczynski: [0065]);
and controlling the scanner based on the predicted surface of the internal organ (“3D data 342 indicative of positions of internal structures” Sabczynski: [0130]; "3D data 342 may also be input to a radiation therapy planning workstation 366, which may output a radiation therapy plan 368. The tumor position 364 as well as the radiation therapy plan 368 may be sent to an online control computer 370 for controlling a radiation source 374" Sabczynski: [0134]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Han (US 2017/0100078 A1, hereinafter "Han").
Regarding claim 2, Sabczynski discloses: 
The method of claim 1, as described above, using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict the surface ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]). 
Sabczynski remains silent on: 
reducing dimensionality of the body surface data;

and expanding the compact representation.
However, in a similar invention in the same field of endeavor, Han teaches a feature regression model which uses dimensionality reduction and principal component analysis in the prediction model ([0059]): 
reducing dimensionality of the body surface data ("dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information" Han: [0056]);
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]);
and expanding the compact representation ("generating the pseudo-CT prediction model based on the feature vectors " Han: [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the feature regression model with dimensionality reduction as taught by Han. One of ordinary skill in the art would have been motivated to make this modification because "when the number of extracted features from the MR images increases, the task of creating a predictive model may become more difficult to accomplish. ... Therefore, if features extracted from all voxels of all the images from all the plurality of existing patients are used to build the predictive model, the computational cost for processing such huge amount of data can be very expensive. … A large number of features may also cause unacceptable computational costs in using the prediction model to determine pseudo-CT images based on new MR data. Thus, in an embodiment, a dimensionality without substantial loss of discriminative information provided by the MR features. The dimensionality reduction module 132 can be used to capture most of the relevant information from an original feature vector when reducing the original number of dimensions" (Han: [0056]). 

Regarding claim 21, Sabczynski discloses: 
A method ("method for estimating organ coordinates" Sabczynski: [0004]) for controlling a scanner ("controlling a radiation source" Sabczynski: [0134]), comprising 
sensing an outer surface of a body of a subject ("obtaining s104 surface coordinates indicative of a position and shape ... of at least part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0110]-[0112]), the sensing providing body surface data comprising a skin surface of the subject ("By 'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]); 
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict a surface of an internal organ of the subject based on the body surface data ("surface of the organ, such as the lung, is estimated based on the surface coordinates, such as the measurements of the surface scanner" Sabczynski: [0144]), 
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict the surface ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144])
3D data 342 indicative of positions of internal structures” Sabczynski: [0130]; "3D data 342 may also be input to a radiation therapy planning workstation 366, which may output a radiation therapy plan 368. The tumor position 364 as well as the radiation therapy plan 368 may be sent to an online control computer 370 for controlling a radiation source 374" Sabczynski: [0134]).
Sabczynski remains silent on: 
reducing dimensionality of the body surface data, 
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data, 
and expanding the compact representation.  
However, in a similar invention in the same field of endeavor, Han teaches a feature regression model which uses dimensionality reduction and principal component analysis in the prediction model ([0059]): 
reducing dimensionality of the body surface data ("dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information" Han: [0056]), 
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]), 
and expanding the compact representation ("generating the pseudo-CT prediction model based on the feature vectors " Han: [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the feature regression model with dimensionality reduction as can be very expensive. … A large number of features may also cause unacceptable computational costs in using the prediction model to determine pseudo-CT images based on new MR data. Thus, in an embodiment, a dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information provided by the MR features. The dimensionality reduction module 132 can be used to capture most of the relevant information from an original feature vector when reducing the original number of dimensions" (Han: [0056]). 


Claims 5-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Han, further in view of Reda et al. (US 2016/0260213 A1, hereinafter "Reda").

Regarding claim 5, the combination of Sabczynski and Han discloses: 
The method of claim 2, as described above, 
predicting a compact representation ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]). 
The combination of Sabczynski and Han remains silent on: 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject.

wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

Regarding claim 6, the combination of Sabczynski and Han discloses: 
The method of claim 5, as described above. 
The combination of Sabczynski and Han remains silent on: 
wherein predicting the set of organ latent variables includes using a regressor.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
wherein predicting the set of organ latent variables ("anatomy orientation (α,β) (latent variables)" Reda: [0043]) includes using a regressor ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]).


Regarding claim 22, the combination of Sabczynski and Han discloses: 
The method of claim 21, as described above, 
predicting a compact representation ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]). 
The combination of Sabczynski and Han remains silent on: 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation . 


	Claims 3-4, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Han, further in view of Traub et al. (US 2019/0018149 A1, hereinafter “Traub”). 

Regarding claim 3, the combination of Sabczynski and Han discloses: 
The method of claim 2, as described above, 
wherein reducing the dimensionality ("dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information" Han: [0056])
includes [converting or turning] the body surface data ("surface coordinates indicative of a position and shape at a first point in time of at least a part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0022]-[0024]) into body surface latent variables ("principal component analysis can be used" Sabczynski: [0155]). 
	Despite not mentioning the term ‘latent variables’ explicitly, Sabczynski nonetheless discloses the limitation of performing dimensionality reduction by turning the body surface data into body surface latent variables. In the specification of the present application, it appears that the applicant repeatedly uses the terms ‘latent variable’ and ‘principal component’ interchangeably. For example, in Paragraph [0040], Applicant recites “based on the compact (latent variable or principal component) representation 102’ of the body surface 102. Whether referring to the “compact (latent variable or principal 
The combination of Sabczynski and Han remains silent on: 
encoding the body surface data.
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 

Regarding claim 4, the combination of Sabczynski, Han, and Traub discloses: 
The method of claim 3, as described above. 
The combination of Sabczynski and Han remains silent on: 
wherein the encoding includes using an autoencoder.

wherein the encoding includes using an autoencoder ("employed (deep) learning algorithm may be based on an autoencoder, comprising an encoder and a decoder, which is a known paradigm" Traub: [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 

	Regarding claim 10, the combination of Sabczynski and Han discloses: 
The method of claim 1, as described above, 
wherein the predicting includes: 
[converting or turning] the body surface data ("'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]) into body surface principal coordinates ("the diaphragm motion of a group of patient is transferred into its principal components" Sabczynski: [0155]);

[converting or turning] the set of organ principal coordinates to predict the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]).
The combination of Sabczynski and Han remains silent on: 
encoding the body surface data; 
decoding the set of organ principal coordinates. 
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]); 
decoding the set of organ principal coordinates ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 

Regarding claim 23, the combination of Sabczynski and Han discloses: 
The method of claim 21, as described above, 
wherein the predicting includes: 
[converting or turning] the body surface data ("'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]) into body surface principal coordinates ("the diaphragm motion of a group of patient is transferred into its principal components" Sabczynski: [0155]);
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1) representing the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]); and
[converting or turning] the set of organ principal coordinates to predict the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]).
The combination of Sabczynski and Han remains silent on: 
encoding the body surface data; 
decoding the set of organ principal coordinates. 
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 


Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski and Han in view of Traub, further in view of Reda.
Regarding claim 11, the combination of Sabczynski, Han, and Traub discloses: 
The method of claim 10, as described above,
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1; "surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]). 
The combination of Sabczynski and Han remains silent on: 
wherein the encoding is performed by a first autoencoder,
predicting a set of organ principal coordinates is performed by a regressor, 
and the decoding is performed by a second autoencoder,
the method further comprising, before the sensing:
training the first autoencoder using a first plurality of body surfaces;
training the second autoencoder using a first plurality of organ surfaces;

However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
wherein the encoding is performed by a first autoencoder ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]),
and the decoding is performed by a second autoencoder ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 
The combination of Sabczynski, Han, and Traub remains silent on: 
predicting a set of organ principal coordinates is performed by a regressor, 
the method further comprising, before the sensing:
training the first autoencoder using a first plurality of body surfaces;
training the second autoencoder using a first plurality of organ surfaces;

However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
predicting a set of organ principal coordinates is performed by a regressor ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]), 
the method further comprising, before the sensing ("pre-trained regressor" Reda: [0008]):
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the first autoencoder (Traub’s “encoder”) using a first plurality of body surfaces ("At 404, orientation learning unit 206 extracts appearance (or visual) features from the training image data" Reda: [0042], Fig. 4);
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the second autoencoder (Traub’s “decoder”) using a first plurality of organ surfaces ("At 402, orientation learning unit 206 receives training image data of an anatomical structure of interest" Reda: [0041], Fig. 4);
and training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the regressor ("pre-trained regressor" Reda: [0008]) using a plurality of body-surface, organ surface sets ("database of previously treated patients (e.g., training data)" Reda: [0031]), each body-surface, organ-surface set including a plurality of body-surface latent variable values ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]) and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).


Regarding claim 24, the combination of Sabczynski, Han, and Traub discloses: 
The method of claim 23, as described above,
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1; "surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]). 
The combination of Sabczynski and Han remains silent on: 
wherein the encoding is performed by a first autoencoder,
predicting a set of organ principal coordinates is performed by a regressor, 
and the decoding is performed by a second autoencoder,
the method further comprising, before the sensing:
training the first autoencoder using a first plurality of body surfaces;
training the second autoencoder using a first plurality of organ surfaces;
and training the regressor using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values.

wherein the encoding is performed by a first autoencoder ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]),
and the decoding is performed by a second autoencoder ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 
The combination of Sabczynski, Han, and Traub remains silent on: 
predicting a set of organ principal coordinates is performed by a regressor, 
the method further comprising, before the sensing:
training the first autoencoder using a first plurality of body surfaces;
training the second autoencoder using a first plurality of organ surfaces;
and training the regressor using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values.

predicting a set of organ principal coordinates is performed by a regressor ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]), 
the method further comprising, before the sensing ("pre-trained regressor" Reda: [0008]):
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the first autoencoder (Traub’s “encoder”) using a first plurality of body surfaces ("At 404, orientation learning unit 206 extracts appearance (or visual) features from the training image data" Reda: [0042], Fig. 4);
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the second autoencoder (Traub’s “decoder”) using a first plurality of organ surfaces ("At 402, orientation learning unit 206 receives training image data of an anatomical structure of interest" Reda: [0041], Fig. 4);
and training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the regressor ("pre-trained regressor" Reda: [0008]) using a plurality of body-surface, organ surface sets ("database of previously treated patients (e.g., training data)" Reda: [0031]), each body-surface, organ-surface set including a plurality of body-surface latent variable values ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]) and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Traub, further in view of Reda. 
Regarding claim 25, Sabczynski discloses: 
A method ("method for estimating organ coordinates" Sabczynski: [0004]) for controlling a scanner ("controlling a radiation source" Sabczynski: [0134]), comprising
sensing an outer surface of a body of a subject ("obtaining s104 surface coordinates indicative of a position and shape ... of at least part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0110]-[0112]), the sensing providing body surface data comprising a skin surface of the subject ("By 'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]);
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict a surface of an internal organ of the subject based on the body surface data ("surface of the organ, such as the lung, is estimated based on the surface coordinates, such as the measurements of the surface scanner" Sabczynski: [0144]), 
wherein the predicting ("position can be predicted" Sabczynski: [0141]) includes: 

predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1) representing the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]); and
[converting or turning] the set of organ principal coordinates to predict the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]),
and controlling the scanner based on the predicted surface of the internal organ (“3D data 342 indicative of positions of internal structures” Sabczynski: [0130]; "3D data 342 may also be input to a radiation therapy planning workstation 366, which may output a radiation therapy plan 368. The tumor position 364 as well as the radiation therapy plan 368 may be sent to an online control computer 370 for controlling a radiation source 374" Sabczynski: [0134]).
Sabczynski remains silent on: 
encoding the body surface data; 
decoding the set of organ principal coordinates, 
wherein the encoding is performed by a first autoencoder, 
predicting a set of organ principal coordinates is performed by a regressor,
and the decoding is performed by a second autoencoder,
the first autoencoder having been trained using a first plurality of body surfaces,

and the regressor having been trained using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values. 
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]); 
decoding the set of organ principal coordinates ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]), 
wherein the encoding is performed by a first autoencoder ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]),
and the decoding is performed by a second autoencoder ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 
	The combination of Sabczynski and Traub remains silent on: 

the first autoencoder having been trained using a first plurality of body surfaces,
the second autoencoder having been trained using a first plurality of organ surfaces, 
and the regressor having been trained using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values. 
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
predicting a set of organ principal coordinates is performed by a regressor ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]), 
the first autoencoder (Traub’s “encoder”) having been trained using a first plurality of body surfaces ("At 404, orientation learning unit 206 extracts appearance (or visual) features from the training image data" Reda: [0042], Fig. 4),
the second autoencoder (Traub’s “decoder”) having been trained using a first plurality of organ surfaces ("At 402, orientation learning unit 206 receives training image data of an anatomical structure of interest" Reda: [0041], Fig. 4), 
and the regressor having been trained ("pre-trained regressor" Reda: [0008]) using a plurality of body-surface, organ surface sets ("database of previously treated patients (e.g., training data)" Reda: [0031]), each body-surface, organ-surface set including a plurality of body-surface latent variable values ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]) and a plurality of organ-surface latent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski and Traub in view of Reda, further in view of Han.
Regarding claim 26, the combination of Sabczynski, Traub, and Reda discloses: 
The method of claim 25, as described above, using machine learning ("a learning approach may be employed" Sabczynski: [0155]) to predict the surface ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]). 
The combination of Sabczynski, Traub, and Reda remains silent on: 
reducing dimensionality of the body surface data;
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data;
and expanding the compact representation.
However, in a similar invention in the same field of endeavor, Han teaches a feature regression model which uses dimensionality reduction and principal component analysis in the prediction model ([0059]): 

predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]);
and expanding the compact representation ("generating the pseudo-CT prediction model based on the feature vectors " Han: [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the feature regression model with dimensionality reduction as taught by Han. One of ordinary skill in the art would have been motivated to make this modification because "when the number of extracted features from the MR images increases, the task of creating a predictive model may become more difficult to accomplish. ... Therefore, if features extracted from all voxels of all the images from all the plurality of existing patients are used to build the predictive model, the computational cost for processing such huge amount of data can be very expensive. … A large number of features may also cause unacceptable computational costs in using the prediction model to determine pseudo-CT images based on new MR data. Thus, in an embodiment, a dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information provided by the MR features. The dimensionality reduction module 132 can be used to capture most of the relevant information from an original feature vector when reducing the original number of dimensions" (Han: [0056]). 

	Regarding claim 27, the combination of Sabczynski, Traub, Reda, and Han discloses: 

The combination of Sabczynski, Traub, and Han remains silent on: 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski and Han in view of Reda, further in view of Suk et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter "Suk").

Regarding claim 7, the combination of Sabczynski, Han, and Reda discloses: 

The combination of Sabczynski Han, and Reda remains silent on: 
wherein the regressor is a sparse linear regressor.
However, in a similar invention in the same field of endeavor, Suk teaches a deep learning-based latent feature representation with a stacked auto-encoder: 
wherein the regressor is a sparse linear regressor ("linear regression imposes sparsity to the solution" Suk: Pg. 848).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the latent feature representation with stacked auto-encoder as taught by Suk. One of ordinary skill in the art would have been motivated to make this modification because "the deep or hierarchical architecture can be efficiently used to discover latent or hidden representation, inherent in the low-level features from modalities, and ultimately to enhance classification accuracy" (Suk: Pg. 842). 

Regarding claim 8, the combination of Sabczynski, Han, and Reda discloses: 
The method of claim 6, as described above. 
The combination of Sabczynski Han, and Reda remains silent on: 
wherein the regressor is a least absolute shrinkage and selection operator (LASSO) regressor.
However, in a similar invention in the same field of endeavor, Suk teaches a deep learning-based latent feature representation with a stacked auto-encoder: 
wherein the regressor is a least absolute shrinkage and selection operator (LASSO) regressor ("least absolute shrinkage and selection operator (lasso)" Suk: Pg. 847).


Regarding claim 9, the combination of Sabczynski, Han, and Reda discloses: 
The method of claim 6, as described above,
wherein the regressor is a neural network ("embodiments can include model fitting approaches or neural networks" Sabczynski: [0155]).  
The combination of Sabczynski Han, and Reda remains silent on: 
wherein the regressor is a deep neural network.
However, in a similar invention in the same field of endeavor, Suk teaches a deep learning-based latent feature representation with a stacked auto-encoder: 
wherein the regressor is a deep neural network ("taking the deep network as a conventional multi-layer neural network" Suk: Pg. 845).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the latent feature representation with stacked auto-encoder as taught by Suk. One of ordinary skill in the art would have been motivated to make this modification because "the deep or hierarchical architecture can be efficiently used to discover latent or hidden . 


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Kaminaga et al. (US 2007/0238963 A1, hereinafter "Kaminaga").
Regarding claim 12, Sabczynski discloses: 
The method of claim 1, wherein the scanner is a magnetic resonance (MR) scanner ("imaging unit may be a CT-scanner or an NMR scanner" Sabczynski: [0130]). 
Sabczynski remains silent on: 
the controlling includes selecting placements of a plurality of coils of the MR scanner.
However, in a similar invention in the same field of endeavor, Kaminaga teaches a medical image diagnostic apparatus (Title) that makes it possible to automatically set photographing condition and photographing range, among other parameters: 
the controlling includes selecting placements of a plurality of coils of the MR scanner ("in the case of an MRI apparatus, the photographing conditions may include parameters, such as a photographing range, insertion direction or body position of a patient, a magnetic field intensity, a pulse sequence, a type of detection coil, a location where the detection coil is provided" Kaminaga: [0113]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the medical image diagnostic apparatus as taught by Kaminaga. One of ordinary skill in the art would have been motivated to make this modification because "precision for the comparative diagnosis may not be sufficiently obtained only by using a photographing plan (for example, a scan range and a reconstruction position) of the previous test" (Kaminaga: [0013]). 

Regarding claim 13, Sabczynski discloses: 
The method of claim 1, wherein the scanner is a computed tomography (CT) scanner. 
Sabczynski remains silent on: 
the controlling includes selecting a scan range of the CT scanner.
However, in a similar invention in the same field of endeavor, Kaminaga teaches a medical image diagnostic apparatus (Title) that makes it possible to automatically set photographing condition and photographing range, among other parameters: 
the controlling includes selecting a scan range of the CT scanner ("the range refers to a physical range where a detector is to perform signal detection or image creation on the basis of energy that is supplied by the medical image diagnostic apparatus using an X ray" Kaminaga: [0098]; "photographing condition of an X-ray CT apparatus is a physical amount, such as start position and range (bed movement amount) of scan" Kaminaga: [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the medical image diagnostic apparatus as taught by Kaminaga. One of ordinary skill in the art would have been motivated to make this modification because "precision for the comparative diagnosis may not be sufficiently obtained only by using a photographing plan (for example, a scan range and a reconstruction position) of the previous test" (Kaminaga: [0013]). Therefore, it would be beneficial to have "medical image diagnostic system that are capable of creating 


Response to Arguments
The following is in response to the Remarks filed 02/02/2021. 

	Applicant submits that Khamene and Nowozin do not disclose the limitations of independent claim 1. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection of claim 1 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner respectfully submits that Khamene and Nowozin are no longer being relied upon for the rejection of independent claim 1. Examiner further respectfully submits that the limitations of amended claim 1 are disclosed by Sabczynski, as described in full detail in the 35 U.S.C. 102 rejection section of the present Office Action. 

	Applicant submits that: claim 21 is allowable for the reasons discussed below for dependent claim 2; dependent claims 22-24 are allowable for the reasons discussed below for claims 5, 10, and 11; claim 25 is allowable for the reasons discussed below for dependent claims 10 and 11; and dependent claims 26-27 are allowable for the reasons discussed below for claims 2 and 5. 

	In response, Examiner respectfully submits that dependent claims 2, 5, and 10-11 remain rejected in the present Office Action, and further respectfully submits that new claims 21-27 are also rejected. The responses to the arguments regarding dependent claims 2, 5, and 10-11 are provided 

	Applicant submits that dependent claims 2-13 depend from independent claim 1, and are allowable for the same reasons. 

	In response, Examiner respectfully submits that independent claim 1 is rejected, and thus the argument – that dependent claims 2-13 are allowable for the same reasons – is moot. 

	Applicant submits that claim 2 recites reducing dimensionality of the body surface data; predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data; and expanding the compact representation. Applicant submits that Reda uses a different coordinate space (e.g., polar or spherical) for non-linear mapping of features and anatomy (paragraph 25). Applicant submits that this is not predicting a compact representation and expanding a compact representation. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection of claim 2 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner respectfully submits that Reda is no longer being relied upon for the rejection of claim 2. The complete rejection of claim 2 is provided in the 35 U.S.C. 103 rejection section of the present Office Action. 
	
	Applicant submits that claim 5 recites predicting a set of organ latent variables representing a surface of an internal organ of the subject. Applicant submits that Reda predicts latent variables and Khamene estimates organ position, but both fail to predict the variables representing a surface of the internal organ. 



Applicant submits that claim 10 recites encoding the body surface data into body surface principal coordinates; predicting a set of organ principal coordinates representing the surface of the internal organ; and decoding the set of organ principal coordinates to predict the surface of the internal organ. Applicant submits that Zhou learns the diaphragm motion pattern using principal component analysis (page 20). Applicant submits that the motion of the diaphragm is transferred to the principal components for selecting of a few to give the motion pattern (page 20). Applicant submits that this is not prediction of organ principal components representing a surface of the internal organ. 

In response, Examiner respectfully submits Applicant's arguments filed with respect to claim 10 have been fully considered but they are not persuasive. Although Zhou is no longer being relied upon for the rejection of the present application, the Sabczynski reference shares many of the same joint inventors. Sabczynski discloses converting or turning the body surface data ("'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]) into body surface principal coordinates ("the diaphragm motion of a group of patient is transferred into its principal components" Sabczynski: [0155]); predicting a set of organ principal coordinates estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1) representing the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]); and converting or turning the set of organ principal coordinates to predict the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]).
Examiner respectfully submits that through the above citations, Sabczynski does in fact teach predicting organ principal components representing a surface of the internal organ. 

Applicant submits that claim 11 recites the use of two different autoencoders for encoding and decoding, each trained on respective body and organ surfaces, where the regression is  
trained using body-organ surface sets. Applicant submits that Nowozin uses training images that are depth images, Khamene predicts organ position, Suk uses auto-encoders, and Reda teaches machine learning of mapping in a coordinate system. Applicant submits that even combined, these teachings do not result in the specific combination of autoencoders and regression using the specific body, organ, and body-organ data. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection of claim 11 does not rely on Khamene or Nowozin. Examiner further respectfully submits that in light of the new ground of rejection, the limitations of claim 11 are taught by the combination of Sabczynski, Han, Traub, and Reda. Traub teaches wherein the encoding is performed by a first autoencoder ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]), and the decoding is performed by a second autoencoder ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). Reda teaches training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the first autoencoder (Traub’s “encoder”) using a first plurality of body surfaces ("At 404, orientation learning unit 206 extracts appearance (or visual) features from the pre-trained regressor" Reda: [0008]) using a plurality of body-surface, organ surface sets ("database of previously treated patients (e.g., training data)" Reda: [0031]), each body-surface, organ-surface set including a plurality of body-surface latent variable values ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]) and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]). 

Applicant submits that claim 12 recites selecting placements of a plurality of coils of the MR scanner. Applicant submits that Guehring notes that coil location causes low SNR (paragraph 25) but does not teach selecting placements of the coil locations as part of control of a scanner based on an organ surface.

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection of claim 12 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner respectfully submits that Guehring is no longer being relied upon for the rejection of claim 12. The complete rejection of claim 12 is provided in the 35 U.S.C. 103 rejection section of the present Office Action. 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Estimating a Patient Surface Model for Optimizing the Medical Scanning Workflow” by Singh et al. (see Notice of References Cited Non-Patent Documents Item W). 
The problem to be solved in this reference is the same problem as recited in the specification of the present application, specifically: to “reduce unnecessary radiation” and “improve the current scanning workflow.” 
Additionally, this reference teaches many of the limitations of the claims, including: “obtain a detailed body surface model of the patient;” “estimate of organ positions;” “restrict the scan range to reduce unnecessary radiation;” “use machine learning to estimate the patient surface geometry;” “sparse body surface model;” and “applicable to different types of medical scanner, such as CT, MR.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/R.V.W./
Examiner, Art Unit 3793                                                                                                                                                                                  

/SERKAN AKAR/Primary Examiner, Art Unit 3793